SUMMARY ORDER
Petitioner Mei Ru Jiang, a native and citizen of China, seeks review of a May 12, 2006 order of the Board of Immigration Appeals (“BIA”) affirming a February 11, 2005 decision of Immigration Judge (“IJ”) Roxanne Hladylowycz denying petitioner’s claims for asylum, withholding of removal, and relief under the Convention Against Torture. In re Mei Ru Jiang, No. A 78 015 256 (B.I.A. May 12, 2006), aff'g No. A 78 015 256 (Immig. Ct. N.Y. City Feb. 11, 2005) . We assume the parties’ familiarity with the facts and the procedural history of the case.
Upon a review of the record, we conclude that petitioner’s arguments are without merit. Although the IJ did not expressly mention the alleged beating of petitioner (which was mentioned only in petitioner’s asylum application), the evidence and testimony in the record do not, when taken as a whole, “strongly suggest, much less compel, a contrary conclusion” to that reached by the IJ. Liang Chen v. U.S. Att’y Gen., 454 F.3d 103, 106 (2d Cir. 2006) . The IJ also properly considered petitioner’s failure to corroborate her claims with supporting evidence. See, e.g., Diallo v. INS, 232 F.3d 279, 285-86 (2d Cir .2000).
We have considered all of petitioner’s arguments and find them to be without *32merit. Accordingly, the petition for review is DENIED.